Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                   PageID.1520    Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

 SAMANTHA NEWELL,

                        Plaintiff,                            Case No. 19-11988

 v.                                                           Honorable Thomas L. Ludington

 CENTRAL MICHIGAN UNIVERSITY
 BOARD OF TRUSTEES and DEBORAH
 SILKWOOD-SHERER,

                   Defendants.
 _______________________________________/

 OPINION AND ORDER GRANTING DEFENDANT SILKWOOD-SHERER’S MOTION
                 FOR JUDGMENT ON THE PLEADINGS

        On July 3, 2019, Plaintiff, Samantha Newell, filed a complaint against Defendants. Plaintiff

 is a graduate student in Central Michigan University’s Physical Therapy program. Defendants are

 Central Michigan University (“CMU”) and Director of CMU’s Doctoral Program in Physical

 Therapy. On October 2, 2019, Plaintiff filed a second amended complaint alleging Defendants

 violated the Americans with Disabilities Act due to their failure to grant reasonable

 accommodations, retaliatory harassment, interference, and hostile educational environment and

 violated her due process rights. ECF No. 14. On February 13, 2020, Defendant Silkwood-Sherer

 filed a motion for judgment on the pleadings regarding Count V (Plaintiff’s claim that Defendant

 violated her constitutional right to bodily integrity). ECF No. 17.

                                                  I.

        Plaintiff suffers “from a genetic physiological disorder/condition marked by

 hypermobility/hyperflexibility, joint instability and pain, hypotonia, weakness, anatomical

 abnormalities, learning and cognitive disabilities, and sensory processing issues. Her condition
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                   PageID.1521       Page 2 of 13



 reflects hypotonic cerebral palsy and a rare form of Marfan syndrome.” ECF No. 14 at PageID.139.

 Plaintiff alleges that her “condition impacts her respiratory and musculoskeletal systems, cognitive

 and sensory functions, and ability to perform vigorous or taxing physical activities and manual

 tasks.” Id.

                                                  A.

         Plaintiff is a graduate student in Central Michigan University’s Physical Therapy Graduate

 Program. She began her studies in May 2016. Id. At CMU, Deborah Silkwood-Sherer “is a

 professor and the chair of CMU’s Physical Therapy Department and the Director of the Doctoral

 Program in Physical Therapy.” Id. at PageID.140. Plaintiff alleges that because of her application

 essay and a meeting with Defendant Silkwood-Sherer prior to submitting her application, “CMU

 had knowledge of [her] physical condition, limitations, and need for accommodations” but that

 she was never asked to complete a physical evaluation for the program. Id. In addition, Plaintiff

 alleges that her treating physical therapists informed her that she would be able to become a

 physical therapist subject to any limitations or requirements of the practice area she selected. Id.

         CMU’s Graduate Program in Physical Therapy Student Handbook provides

         Students who have a disability that requires accommodations to participate in class
         activities or meet course requirements should register with the Office of Student
         Disability Services . . . . The staff of that office will help determine what
         accommodations need to be made to assist the student. The Office of Student
         Disability Services will then inform the faculty members of the accommodations
         needed and assist them in obtaining the needed resources.
         Id. at PageID.140-141.

 Plaintiff alleges she registered with the Office of Student Disability Services when she began her

 studies and “was granted academic accommodations which provided extra time to take

 examinations that allowed her to use a private testing room.” Id. at PageID.141. One class at issue

 is Patient Care Lab, a course Plaintiff completed in Fall 2016. Id. As part of the course, “students



                                                 -2-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                   PageID.1522       Page 3 of 13



 regularly experience electrical stimulation (‘e-stim’) treatments” which caused Plaintiff “to

 experience headaches, fatigue, confusion, inability to concentrate, insomnia, lack of appetite,

 memory problems, executive function issues, and amplified emotions due to her preexisting

 sensory processing issues related to her disorder.” Id. Plaintiff alleges that she worked with Student

 Disability Services to request an accommodation regarding the e-stim treatments and a meeting

 with Defendant Silkwood-Sherer was arranged. Id. at PageID.142. During the meeting Plaintiff

 was informed that she “was required to meet individually with each professor and ask if the

 professor would agree to one of Director Silkwood-Sherer’s suggested possible accommodations.”

 Id. Dr. Betts (Plaintiff’s professor) and the Office of Student Disability Services granted her relief

 from the final exam requirements, but denied every other requested accommodations. Id.

         During the winter/spring 2017 semester (January – April 2017), Plaintiff enrolled in the

 following required courses: Exam and Diagnosis, Patient Care II, Clinical Anatomy and

 Kinesiology of Human Joints, and Clinical Education. Id. at PageID.143-144. In January 2017

 Plaintiff emailed her professors for the upcoming semester requesting possible accommodations

 including modifications to attendance requirements, obtaining materials ahead of time, a notetaker,

 additional time for projects, testing accommodations, and “modifications to physical modalities or

 treatments that were harmful due to her physical condition.” Id. at PageID.143. Plaintiff alleges

 some accommodations were granted, others denied, and that many of the promised

 accommodations were not always provided. Id. at PageID.143-144. Plaintiff alleges as a result of

 the treatments from her class in January through April 2017 that she received the following

 injuries:

         a. Injuries to her hips, including bilateral partial tears of the hip labra and psoas
         tendonitis, requiring surgical repair and causing early osteo-arthritis;
         b. Aggravation of previous soft tissue, ligament, and tendon injuries to her
         shoulders and increased instability;

                                                 -3-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                   PageID.1523       Page 4 of 13



        c. An ankle sprain;
        d. Muscle spasms and guarding due to thoracic mobilizations;
        e. Injury to her wrists causing permanent increased instability, requiring Plaintiff to
        wear wrist braces for any strenuous activity in the future; and
        f. Other soft tissue damage causing polyarthralgia in her wrists, ankles, knees,
        spine, and shoulders.
        Id. at PageID.145-146.

 Plaintiff alleges she reported she was injured to Dr. Zipple. Id. at PageID.146. Then in March 2017

 Plaintiff alleges Defendant Silkwood-Sherer told her that she could not request additional

 accommodations from her professors. Id. Instead, any new accommodations must be made through

 the Office of Student Disability Services. Id.

        At some point, Plaintiff states Defendant Silkwood-Sherer began disciplinary proceedings

 against her regarding professional concerns, which Plaintiff alleges were related to her request for

 disability accommodations. Id. at PageID.146-147. During the disciplinary proceedings, Plaintiff

 alleges Defendant Silkwood-Sherer was insensitive to individuals with disabilities and otherwise

 ignorant of ADA requirements as well as Plaintiff’s condition. Id. at PageID.148. In her complaint,

 Plaintiff alleges that she stopped seeking accommodations as a result of the disciplinary

 proceedings, but later explains that she continued requesting further accommodations. Id. at

 PageID.147-149.

        In spring 2017 Plaintiff’s clinical placement site required that she engage in “heavy patient

 lifting” and she alleges that she was told she could not receive any accommodations at her clinical

 site. Id. at PageID.150-151. On July 10, 2017 Plaintiff had another meeting with Defendant

 Silkwood-Sherer to discuss her requested accommodations and to observe her clinical sites prior

 to placement to determine if she could work at the facility. Id. at PageID.151. The request was

 denied. Id.




                                                  -4-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                  PageID.1524      Page 5 of 13



                                                 B.

        In April 2017 Plaintiff filed a complaint with the Office of Civil Rights and Institutional

 Equity at CMU regarding the denials of her requests for accommodation and it “intervened and

 granted Plaintiff’s request that she not be subjected to the joint mobilization treatments that were

 injuring her.” Id. at PageID.150. The full investigation determined that Plaintiff should be granted

 some accommodations, including “working with different combinations of students when

 performing maneuvers that would be injurious to Plaintiff to avoid Plaintiff having to endure such

 maneuvers.” Id. at PageID.151-152.

                                                 C.

        Plaintiff alleges that she successfully completed the 2017-2018 school year with

 accommodations. Id. at PageID.152. However, during that period of time she was diagnosed with

 generalized anxiety disorder and irritable bowel syndrome. Id. at PageID.152. She completed her

 coursework for the physical therapy program but has some incomplete clinical requirements. Id.

 at PageID.152-153. Plaintiff explains she is now on medical leave from the physical therapy

 program due to the injuries she suffered in the winter/spring 2017 term (January – April). Id.

                                                 II.

        FRCP 12(c) provides that “[a]fter the pleadings are closed--but early enough not to delay

 trial--a party may move for judgment on the pleadings.” “The standard of review for a [motion

 for] judgment on the pleadings [under rule 12(c)] is the same as that for a motion to dismiss under

 Federal Rule of Civil Procedure 12(b)(6).” E.E.O.C. v. J.H. Routh Packing Co., 246 F.3d 850, 851

 (6th Cir. 2001). 12(c) motions address the complaint on the pleadings, rather than after discovery

 has occurred. Courts must view the pleadings in the “light most favorable to the nonmoving party,

 accept the well-pled factual allegations as true, and determine whether the moving party is entitled



                                                -5-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                  PageID.1525       Page 6 of 13



 to judgment as a matter of law.” Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d

 327, 336 (6th Cir. 2007). However, the court “need not accept as true legal conclusions or

 unwarranted factual inferences.” Mixon v. State of Ohio, 193 F.3d 389, 400 (6th Cir. 1999). A

 motion for judgment on the pleadings “is granted when no material issue of fact exists and the

 party making the motion is entitled to judgment as a matter of law.” Paskvan v. City of Cleveland

 Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991); see also JPMorgan Chase Bank, N.A.

 v. Winget, 510 F.3d 577, 581 (6th Cir. 2007).

                                                 III.

        Defendant Silkwood-Sherer argues that Plaintiff has failed to state a claim as to Count V

 for violating her due process rights to “personal security, bodily integrity, and freedom from bodily

 injury under the Fourteenth Amendment to the United States Constitution.” ECF No. 9 at

 PageID.78.

                                                  A.

        To state a 1983 claim, the plaintiff must demonstrate that “(1) she was deprived of a right

 secured by the Constitution; and that (2) such deprivation occurred under color of state law.” Doe

 v. Claiborne County, Tenn, 103 F.3d 495, 511 (6th Cir. 1996). Additionally, the “right to personal

 security and to bodily integrity bears an impressive constitutional pedigree.” Doe, 103 F.3d at 506.

 “[A]lthough violations of the right to bodily integrity usually arise in the context of physical

 punishment, the scope of the right is not limited to that context.” In re Flint Water Cases, 384 F.

 Supp. 3d 802, 839 (E.D. Mich. 2019); Kallstrom v. City of Columbus, 136 F.3d 1055, 1062–63

 (6th Cir. 1998). The parties agree that the correct standard is “shocks the conscience.” Lillard v.

 Shelby County Board of Education, 76 F.3d 716, 724-25 (6th Cir. 1996). However, they disagree

 on the relevant test for an adult disabled individual in graduate school.



                                                 -6-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                   PageID.1526       Page 7 of 13



         In Claybrook v. Birchwell, 199 F.3d 350, 359 (6th Cir. 2000) the Sixth Circuit articulated

 two separate tests to determine if behavior shocks the conscience depending on if the defendants

 had the ability to deliberate.

         In situations wherein the implicated state, county, or municipal agent(s) are
         afforded a reasonable opportunity to deliberate various alternatives prior to electing
         a course of action . . . , their actions will be deemed conscience-shocking if they
         were taken with ‘deliberate indifference’ towards the plaintiff’s federally protected
         rights. In contradistinction, in a rapidly evolving, fluid, and dangerous predicament
         which precludes the luxury of calm and reflective pre-response deliberation . . .
         public servants’ reflexive actions ‘shock the conscience’ only if they involved force
         employed ‘maliciously and sadistically for the very purpose of causing harm’ rather
         than ‘in a good faith effort to maintain or restore discipline.’” Claybrook, 199 F.3d
         at 359.

 The deliberate indifference test requires Plaintiff to show that “(1) officials knew of facts from

 which they could infer a ‘substantial risk of serious harm,’ (2) that they did infer it, and (3) that

 they nonetheless acted with indifference, demonstrating a callous disregard towards the rights of

 those affected.” In re Flint Water Cases, 384 F. Supp. 3d 802, 840 (internal citations omitted).

 Plaintiff finds authoritative a case addressing the Flint water debacle where “residents and property

 owners in Flint Michigan[] were exposed to lead, legionella, and other contaminants within the

 municipal water supply” where Judge Levy determined that the deliberate indifference test applied.

 Id.

         More recently, the Sixth Circuit outlined the standard for a substantive due process claim

 for bodily integrity for educational cases in Domingo v. Kowalski, 810 F.3d 103 (6th Cir. 2016).

 Plaintiffs in Domingo challenged “educational techniques rather than corporal punishment” and

 therefore “it is also particularly important to consider the relationship of [the teacher’s] allegedly

 unconstitutional conduct to any legitimate pedagogical purpose.” Id. The Sixth Circuit adopted the

 Third Circuit’s Gottlieb test for analyzing a student’s substantive due process claim for violation

 of their bodily integrity. The test has four criteria:

                                                   -7-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                 PageID.1527       Page 8 of 13



        a) Was there a pedagogical justification for the use of force?; b) Was the force
        utilized excessive to meet the legitimate objective in this situation?; c) Was the
        force applied in a good-faith effort to maintain or restore discipline or maliciously
        and sadistically for the very purpose of causing harm?; and d) Was there a serious
        injury?
        Domingo, 810 F.3d at 411 (quoting Gottlieb ex rel. Calabria v. Laurel Highlands
        School District, 272 F.3d 168, 173 (3d Cir. 2001)).

 The factors “provide[] a useful, though not necessarily exhausted, list of factors to balance in

 evaluating a student’s claim that a teacher’s educational and disciplinary techniques violated the

 Fourteenth Amendment.” Domingo, 810 F.3d at 411. Specifically, the first element of the test

 “looks to the ends motivating the teacher’s actions and not the means undertaken to achieve those

 ends.” Domingo, 810 F.3d at 412. For the second element Sixth Circuit provided that “when a

 teacher’s allegedly unconstitutional conduct was motivated by a legitimate educational or

 disciplinary goal, the conduct must be clearly extreme and disproportionate to the need presented

 to be excessive in the constitutional sense.” Domingo, 810 F.3d at 414. The third element looks at

 the intent of the actor. Domingo, 810 F.3d at 414. “Absent direct evidence of a malicious intent,

 courts look to the surrounding circumstances to determine whether a school official’s conduct was

 undertaken in a good-faith effort to educate, train, or maintain discipline, or for the purpose of

 causing harm.” Domingo, 810 F3d at 414. The Sixth Circuit reminds that a teacher’s “educational

 and disciplinary methods . . . may have been inappropriate, insensitive, and even tortious. This

 does not, however, render them unconstitutional.” Domingo, 810 F.3d at 416.

        Defendants contend that the Domingo/Gottlieb test should apply to the instant case, while

 Plaintiff contends that the deliberate indifference test from Claybrook should apply. ECF No. 17

 at PageID.233; ECF No. 20 at PageID.272. The Sixth Circuit has not specified whether they intend

 the Domingo/Gottlieb test to apply to all educational settings or only in the more limited K-12

 context. However, in Domingo, they explained the Domingo/Gottlieb test is used to evaluate “a



                                                -8-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                    PageID.1528       Page 9 of 13



 student’s claim that a teacher’s educational and disciplinary techniques violated the Fourth

 Amendment.” Domingo, 810 F.3d at 411. In addition, the third prong of the test provides two

 possible rationales for the force: “Was the force applied in a good-faith effort to maintain or restore

 discipline” or “maliciously and sadistically for the very purpose of causing harm.” Domingo 411.

 Therefore, it appears the Domingo test is focused on questions on alleged violations of bodily

 integrity for minors in primary or secondary school. In fact, the Domingo case focused on minors

 with special disabilities.

         In contrast, the alleged force the students used against Plaintiff during the class exercises

 was not used for disciplinary means, but rather as part of a class exercise in a graduate health care

 program. Plaintiff is a graduate student with physical disabilities who has the ability to inform her

 fellow students that the exercises cause her pain and request that they stop the exercises. The

 question of discipline (as explained in Domingo) or corporal punishment (as in Gottleib), is not

 relevant in this instance. The factors in the Domingo test do not implicate the same questions of

 bodily integrity at issue here.

         The more appropriate test to be applied here is the Claybrook test because the alleged

 conduct by Defendant Silkwood-Sherer was not “rapidly evolving, fluid, and dangerous

 predicament which precludes the luxury of calm and reflective pre-response deliberation.”

 Claybrook at 359. Therefore, the proper test to be applied in addressing Defendant’s 12(c)

 challenge is the Claybrook deliberate indifference test.

                                                   B.

         The deliberate indifference test requires Plaintiff to demonstrate that “(1) officials knew of

 facts from which they could infer a ‘substantial risk of serious harm,’ (2) that they did infer it, and

 (3) that they nonetheless acted with indifference, demonstrating a callous disregard towards the



                                                  -9-
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                  PageID.1529       Page 10 of 13



 rights of those affected.” In re Flint Water Cases, 384 F. Supp. 3d 802, 840 (internal citations

 omitted). In her complaint, Plaintiff alleged that she met with Defendant Silkwood-Sherer to

 discuss her condition, thereby placing Defendant on notice of her physical and medical condition.

 ECF No. 14 at PageID.140. Then Plaintiff alleges that in the fall of 2016 she met with Defendant

 to discuss an accommodation for her electrical stimulation class but Defendant “did not believe

 that the problems Plaintiff was experiencing were caused by the interaction of her disability with

 the electrical stimulation treatments.” ECF No. 14 at PageID.142. Plaintiff also contends that

 disciplinary proceedings were instituted against her “stemmed solely from [her] attempts to obtain

 accommodations from her professors, her confusion regarding the appropriate process to do so,

 and the consequences of the denial of accommodations she needed.” ECF No. 14 at PageID.146-

 147. Together, these factual allegations provide a sufficient basis for Plaintiff’s claim – Defendant

 knew of facts which could cause harm (Plaintiff’s physical disability and her requests for

 accommodations), that not only did Defendant infer a risk of harm but was told about the harm

 occurring, and yet she continued to deny the accommodations. Plaintiff’s complaint alleges

 sufficient facts to survive Defendant’s 12(c) motion for failure to state a claim.

                                                  D.

        In addition to Defendant’s argument that Plaintiff failed to state a claim, Defendant also

 argues that she is eligible for qualified immunity. Qualified immunity is “an immunity from suit

 rather than a mere defense to liability.” Mitchell v. Forsyth, 472 U.S. 511, 526, (1985). The

 doctrine protects government officials “from liability for civil damages insofar as their conduct

 does not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, (1982). “Qualified immunity

 balances two important interests—the need to hold public officials accountable when they exercise



                                                - 10 -
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                    PageID.1530       Page 11 of 13



 power irresponsibly and the need to shield officials from harassment, distraction, and liability

 when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

           The existence of qualified immunity depends on whether a defendant’s action violated

 clearly established law. Id. at 243–44. “This inquiry turns on the ‘objective legal reasonableness

 of the action, assessed in light of the legal rules that were clearly established at the time it was

 taken.’” Id. at 244 (quoting Wilson v. Layne, 526 U.S. 603, 614 (1999). “To be clearly established,

 a right must be sufficiently clear ‘that every reasonable official would [have understood] that what

 he is doing violates that right.’” Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012). “[E]xisting

 precedent must have placed the statutory or constitutional question beyond debate.” Ashcroft v. al-

 Kidd, 563 U.S. 731, 741 (2011). However, an official “can be on notice that their conduct violates

 established law even in novel factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 731 (2002).

 The Court has discretion regarding the sequence with which to conduct the analysis. Pearson, 555

 U.S. at 236. Thus, the Court may hold that a right is not clearly established law without first

 analyzing whether the relevant facts actually establish a constitutional violation. Id. Qualified

 immunity protects “all but the plainly incompetent or those who knowingly violate the law.”

 Malley v. Briggs, 475 U.S. 335, 341 (1986).

           “Once the qualified immunity defense is raised, the burden is on the plaintiff to demonstrate

 that the officials are not entitled to qualified immunity.” Silberstein v. City of Dayton, 440 F.3d

 306, 311 (6th Cir. 2006). The relevant inquiry is whether “it would be clear to a reasonable officer

 that his conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202

 (2001).

     Because Defendant raised the issue of qualified immunity in the motion it places the burden

 on the Plaintiff to establish by response that Defendant is not eligible for qualified immunity.



                                                  - 11 -
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20                     PageID.1531        Page 12 of 13



 Plaintiff argues that the constitutional right at issue is that she has a right to bodily integrity and

 that the right is a matter of clearly established law. Defendant disagrees and frames the question

 more narrowly. The Defendant contends that the question is whether “Dr. Silkwood-Sherer

 violated Plaintiff’s ‘clearly established’ right to bodily integrity by directing Plaintiff to participate

 in the physical therapy program.” ECF No. 17 at PageID.247. However, Plaintiff’s objection is not

 to her participation in the program, but rather the limited accommodations she received to

 participate in the program as well as her objection to Defendant’s assertion that she was not injured

 during some of the exercises. The Sixth Circuit has held that there is a constitutional right to bodily

 integrity on multiple occasions. See Webb v. McCullough, 828 F.2d 1151, 1158 (6th Cir. 1987)

 (“It is well established that persons have a fourteenth amendment liberty interest in freedom from

 bodily injury.”); Domingo, 810 F.3d at 410. Defendant’s argument that Plaintiff’s constitutional

 right to bodily integrity is not a well-established right, as applied in this case, simply falls short.

 There are insufficient distinguishing factors to separate Plaintiff’s case from other cases addressing

 the right to bodily integrity to conclude that Plaintiff did not have a clearly established right based

 on the facts she has alleged. Plaintiff’s right to bodily integrity is a well-established right.

         The second criteria of the qualified immunity test is whether Defendant violated Plaintiff’s

 clearly established right. Defendant’s defense of qualified immunity is raised as a part of her 12(c)

 motion, a motion that is focused only on the pleadings. Plaintiff has alleged that Defendant denied

 Plaintiff’s requests for accommodations and changed the rules about who to contact regarding

 accommodations (the office of student disability services or her professors directly). The burden

 to defeat the motion for qualified immunity is thus placed on the Plaintiff. Despite spending

 significant time, correctly, arguing that bodily integrity is a clearly established constitutional right

 Plaintiff has not adequately established that Defendant violated Plaintiff’s constitutional right.



                                                   - 12 -
Case 1:19-cv-11988-TLL-PTM ECF No. 38 filed 05/18/20             PageID.1532      Page 13 of 13



    Plaintiff alleges that Defendant failed to allow accommodations for her (which, as discussed

 earlier, is sufficient to state a claim), but the same facts without more are insufficient to

 demonstrate a violation of Plaintiff’s right to bodily integrity. That is, Plaintiff has not

 demonstrated that Defendant’s denial of Plaintiff’s request for accommodations was indifferent,

 nor that she was “demonstrating a callous disregard towards the rights of those affected.” As

 Defendant has explained, “All students were required to perform and receive certain physical

 mobilizations, stretches and other treatments as part of the curriculum. At most Plaintiff’s

 allegations are that Dr. Silkwood-Sherer merely applied these same program requirements to

 Plaintiff so that she, too, could benefit from the same educational experiences.” ECF No. 17 at

 PageID.247-248. Accordingly, Defendant’s motion for judgment on the pleadings as to qualified

 immunity will be granted.

                                              IV.

        Accordingly, IT IS ORDERED that Defendant’s Motion for Judgment on the Pleadings,

 ECF No. 17, is GRANTED and Defendant Silkwood-Sherer is eligible for qualified immunity.

        It is further ORDERED that Count V against Defendant Silkwood-Sherer is DISMISSED.

        It is further ORDERED that Defendant Silkwood-Sherer is DISMISSED as a defendant.

        It is further ORDERED that Defendant Silkwood-Sherer’s Motion for Summary Judgment

 and for Leave to file Excess Pages, ECF Nos. 35 and 365, are DENIED AS MOOT.



 Dated: May 18, 2020                                       s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                             - 13 -
